PER CURIAM.
It appearing that the papers submitted by the appellant upon the settlement of the order entered upon the appeal herein, by some mistake, were not presented to the justice who entered the order, the motion for resettlement is granted, and the questions to be submitted upon the appeal to the court of appeals are settled as follows: First, whether Oscar A. De Long, who, at the time of the entry of the judgment or decree in this action, had been president of the defendant corporation, and practically the owner of the corporation, and who had actual knowledge of said judgment or decree at the time it was entered, and who had fraudulently loaned the use of his name to the corporation for the express purpose of engaging in an unfair and fraudulent competition with plaintiff, and which decree ran against the corporation, its clerks, servants, etc., was enjoined from continuing in his individual name the hook and eye business, and from adopting features common to the hook and eye business, such as carding, hooks, etc., and did he carry on such business after the decree in such a way as to constitute fraudulent competition, within the meaning of the decree. Second, whether the lending, by the said Osear A. De Long, of his name to the said corporation, and the use of it by the *1112said corporation while he was the president of it, impaired or affected his general right to the use of his name in the hook and eye business, after such corporation had been adjudged guilty of fraudulent methods in and with the use of the said name, to such an extent as to deprive said De Long of the use of his name in carrying on the hook and eye business in his own name, and on his own account, if he conducted the same in a manner entirely distinct from that of the corporation.